Case 3:19-cv-07270-WHA Document 190-4 Filed 03/25/21 Page 1 of 3




               Exhibit C
       Case 3:19-cv-07270-WHA Document 190-4 Filed 03/25/21 Page 2 of 3

                                                                                                                                          Mayer Brown LLP
                                                                                                                               1221 Avenue of the Americas
                                                                                                                                 New York, NY 10020-1001
                                                                                                                                   United States of America

                                                                                                                                           T: +1 212 506 2500
                                                                                                                                           F: +1 212 262 1910

                                                                                                                                               mayerbrown.com


                                                                                                                                        Matthew D. Ingber
                                                                                                                                                       Partner
                                                                                                                                           T: +1 212 506 2373
                                                                                                                                       mingber@mayerbrown.com
March 24, 2021

BY EMAIL

Tyler Hudson
Wagstaff & Cartmell LLP
4740 Grand Avenue - Suite 300
Kansas City, Missouri 64112

Re:    Jermaine Thomas et al., v. Cricket Wireless, LLC
       Case No. 3:19-cv-07270

Dear Mr. Hudson:

        At your request, we have refrained from processing the 11 custodial files that we had
believed had been purged before this litigation began, as well as the 15 recently located hard
drives of non-custodial data received from legacy Cricket. We believe, however, that we have an
obligation to review and produce responsive documents, and cannot continue to do nothing with
these data sources.

        To that end, we intend to recommence processing and reviewing these materials. Indeed,
we must allow our vendor to continue to work in order to provide you with the hit reports on the
search terms that you requested in your March 13, 2021 email. (As we had explained during the
March 12 and March 22 meet-and-confer telephone calls, we had received only incomplete,
preliminary hit reports before, at your request, we instructed the vendor to stop all work on the
documents.) We will provide you with hit reports on the search terms you have proposed so that
we can reach agreement on search terms as soon as possible.

        In addition, we have provided you with Excel spreadsheets showing the file paths for the
15 hard drives. Given the enormous volume of data on the drives—initial estimates suggest the
volume may exceed 10 terabytes—we have been informed that it would cost approximately $1
million to process and load all 15 hard drives. We accordingly propose to limit the search to
particular parts of the drives that, based on the file paths, are likely to contain relevant
information. Please let us know which particular portions of the drives you propose that we
process in order to search for responsive information. We then can obtain a cost estimate and
can discus allocation of costs, as may be appropriate.

       As my colleagues explained during the March 22 meet-and-confer call, we recently have
learned of the existence of an additional source of data that we believe may contain marketing
materials from the class period. We have not yet reviewed the data to determine if it in fact does
         Mayer Brown is a global services provider comprising an association of legal practices that are separate entities including
          Mayer Brown LLP (Illinois, USA), Mayer Brown International LLP (England), Mayer Brown (a Hong Kong partnership)
                                        and Tauil & Chequer Advogados (a Brazilian partnership).
          Case 3:19-cv-07270-WHA Document 190-4 Filed 03/25/21 Page 3 of 3
Mayer Brown LLP


    Tyson Hudson
    March 24, 2021
    Page 2

   constitute marketing materials from the class period and, if so, whether they merely duplicate the
   marketing materials that Cricket already has produced. We intend to review and produce any
   responsive materials from the drives. The drives apparently had been saved in connection with
   Mobile Telecommunications Technologies, LLC v. Leap Wireless, which is one of the two patent
   infringement cases referenced in Magistrate Tse’s recent discovery order (Dkt. 185). Cricket
   will be informing Magistrate Tse and has produced records reflecting the litigation hold
   correspondence from those two patent cases.

            Although you have rejected our repeated prior offers to postpone the briefing schedule on
   class certification, in our view, the appropriate course here is to request a 90-day extension of all
   deadlines in the case. During this time period, Cricket can complete the supplemental production
   and plaintiffs can review the documents, reopen depositions (and in particular, Cricket agrees
   that plaintiffs may depose Chris Read and reopen Ms. Phillips’s deposition), and file an amended
   motion for class certification, which then could be briefed in the orderly course. Without an
   extension, the parties likely would have to engage in an inefficient supplemental-briefing process
   to address the impact (if any) of the supplemental production on class certification. Although
   plaintiffs themselves initially proposed an amendment to the scheduling order in your March 2
   letter (along with a demand for the immediate production of the recently identified documents),
   during the March 22 call, you told my colleagues that plaintiffs would oppose this requested
   extension. We request that you reconsider.

           If plaintiffs do not agree to an extension or continue to demand that Cricket not review or
   produce the recently found data sources, Cricket will seek relief from the Court. In the
   meantime, in case an extension is not granted, Cricket will use a separate team to review and
   produce the supplemental production than the lawyers who are working on Cricket’s opposition
   to class certification, and Cricket will not use the newly discovered materials in its opposition to
   class certification if that opposition must be filed on the current deadline of April 5, 2021.
   Cricket, however, reserves the right to use those materials to oppose class certification in a
   surreply or other filing if the plaintiffs use the materials.

           Finally, Cricket declines plaintiffs’ demands that Cricket waive the attorney-client
   privilege, consent to appointment of a special master, or pay plaintiffs’ attorneys’ and expert
   witness fees for reviewing the discovery produced so far in this case. The fact that a party must
   supplement its document production well before the close of fact discovery is not “discovery
   abuse,” as you put it in your March 2 letter.

                                                      Very truly yours,

                                                      /s/ Matthew D. Ingber
